                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CONTINENTAL CASUALTY COMPANY       :             CIVIL ACTION
          v.                       :
                                   :
THERMOPLASTIC PROCESSES A TPI      :
PARTNERS CORP., et al.             :             NO. 19-5326


                                 ORDER

          AND NOW, this   9th day of December, 2019, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1)    the motion of defendant Ultra Clean, Inc. to

transfer venue to the United States District Court for the

Middle District of Pennsylvania is DENIED; and

          (2)   the motion for partial dismissal of the complaint

to the extent that it contains claims of negligence per se is

GRANTED in part and DENIED in part.      The court strikes

paragraph 44(n) of the complaint but otherwise denies the motion

to dismiss.

                                       BY THE COURT:


                                       /s/ Harvey Bartle III
                                                                J.
